t c memo united_states tax_court ralph galyean and laraine galyean petitioners v commissioner of internal revenue respondent docket no 21375-10l filed date ralph galyean and laraine galyean pro sese ardney j boland iii for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether respondent abused his discretion by determining to proceed with the collection of petitioners’ tax_liabilities relating to and findings_of_fact after losing his job as a laborer on an offshore oil production platform mr galyean secured a consulting position with an offshore construction firm he subsequently lost his consulting position and began receiving social_security_benefits in petitioners filed for bankruptcy lost their home and moved into a dollar_figure-per-month apartment with their two large dogs petitioners filed joint federal_income_tax returns relating to and years in issue but failed to pay the full amounts of tax reported on these returns on date respondent sent each petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing relating to the years in issue petitioners timely requested a collection_due_process cdp hearing and proposed that their account be placed in currently not collectible status on date respondent held a face-to-face hearing with petitioners’ attorney during the hearing petitioners’ attorney again requested that respondent place petitioners’ account in currently not collectible status in financial statements submitted to respondent petitioners reported dollar_figure of monthly income1 and dollar_figure of monthly expenses the appeals officer noted that 1this amount included dollar_figure of social_security_benefits and dollar_figure of income from mrs galyean’s employment as an administrative assistant petitioners’ monthly housing expense of dollar_figure exceeded the dollar_figure local standard determined that petitioners could make monthly payments of dollar_figure towards their outstanding tax_liabilities and proposed a graduated installment_agreement ie dollar_figure per month for the first five months dollar_figure per month until mr galyean turned and dollar_figure per month thereafter petitioners rejected the proposed installment_agreement on date respondent again proposed a graduated installment_agreement ie dollar_figure per month for the first five months dollar_figure per month until mr galyean turned and dollar_figure per month thereafter petitioners again rejected the proposed agreement and requested that their account be placed in currently not collectible status on date respondent issued notices of determination relating to the years in issue in the notices respondent determined that petitioners had sufficient resources to make monthly payments towards their tax_liabilities and rejected petitioners’ proposed collection alternative on date petitioners while residing in louisiana filed their petition with the court 2the internal_revenue_service publishes local housing and utility standards see internal_revenue_manual pt date the local standard in effect for petitioners’ location through date provided that a family of two was allowed dollar_figure per month for housing and utilities opinion sec_6330 a provides that the commissioner must notify a taxpayer of his right to a hearing prior to imposing a levy on the taxpayer’s property during a collection hearing a taxpayer may raise relevant issues such as spousal defenses the appropriateness of the proposed collection action and possible collection alternatives sec_6330 the appeals officer must verify that the requirements of applicable law and administrative procedure have been met consider issues properly raised by the taxpayer and consider whether the proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 c the validity of petitioners’ underlying tax_liabilities is not at issue therefore we review respondent’s administrative determination for abuse_of_discretion see 114_tc_176 petitioners contend that respondent abused his discretion by refusing to place their account in currently not collectible status the commissioner’s internal procedures provide that he may place an account in currently not collectible status when imposing a 3unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times levy will create a hardship see internal_revenue_manual pts dollar_figure date policy statement date a hardship exists where ‘satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses ’ 133_tc_392 quoting sec_301_6343-1 proced admin regs petitioners further contend that respondent abused his discretion by using the local standard housing expense rather than their actual housing expense to determine their reasonable basic living_expenses petitioners acknowledge the availability of apartments at or below the local standard but assert that first floor apartments which would allow them to keep their dogs are more expensive respondent reasonably determined that these preferences did not justify a deviation from the local standard in determining petitioners’ reasonable basic living_expenses see 461_f3d_610 4petitioners make two contentions that were not raised at their cdp hearing they contend that respondent failed to consider vehicle expenses and the impact of petitioners’ bankruptcy we reject both contentions because they were not raised at the hearing see 125_tc_301 holding that in reviewing the commissioner’s determination the court generally only considers evidence that was brought to the attention of the appeals officer aff’d 469_f3d_27 1st cir 5th cir holding that taxpayers must establish clear taxpayer abuse and unfairness financial statements prepared and submitted by petitioners indicated that they had funds available to make payments towards their tax_liabilities furthermore respondent proposed two installment agreements which would have allowed petitioners to pay their tax_liabilities and move into a less expensive apartment petitioners rejected both proposed installment agreements in short respondent reasonably determined that it was appropriate to proceed with collection and did not abuse his discretion see christopher cross inc f 3d pincite contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
